UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 14, 2007 PRIVATEBANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-25887 36-3681151 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 70 West Madison Chicago, Illinois 60602 (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(312)683-7100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02(c)Departure of Directors or Certain Officers; Election of Directors; Appointments of Certain Officers; Compensatory Arrangements of Certain Officers. On December20, 2007, PrivateBancorp, Inc. (the “Company”), announced certain executive management promotions, including that, effective December 14, 2007, John (Jay) B. Williams assumed the role of Chief Operating Officer of the Company in addition to his current title of Chairman and Chief Executive Officer of The PrivateBank, N.A. (“The PrivateBank – Wisconsin”).Mr. Williams is also a director of the Company. On December20, 2007, the Company issued the attached press release, which is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit Description 99.1 Press Release dated December20, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRIVATEBANCORP, INC. Date: December20, 2007 By: /s/Dennis Klaeser Dennis Klaeser Chief Financial Officer 3 EXHIBITINDEX Exhibit Description 99.1 Press Release dated December 20, 2007.
